Title: From Louisa Catherine Johnson Adams to John Adams, 28 February 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 28h February 1820
				
				Your Letter distressed both your father and myself on account of the painful news it contained—but we were neither of us displeased with you as we were perfectly sensible of the motive both of duty and affection by which you were situated—We are still very uneasy at your Grandfathers situation altho I have had a letter from him since the receipt of yours which has induced us to hope that both his health and his spirits have ascended.The desease of your Uncle I have long thought incurable and I am very sorry that he is not removed to some distance from his father—but as it is we must hope for the best and trust that the poor old Gentleman may be enabled to support this bitter affliction with fortitude and not sink under the grief which preys on him so severely—I am rejoiced I did not know of your dangerous situation in crossing the North River otherwise I should have been in agony and condemned your rashness very sharply; as it is I am too happy to say any thing about it more than that I sincerely thank God for your escape I have seen your favorites several times and Henrietta becomes more lovely every time I see her—The Balls Concerts parties &cc are incessant and I am almost worn out—I have stolen to night and sent an excuse to Mrs. Gales where we went about a week since and where your father danced to the astonishment of all the world. This circumstance has given rise to a great buz of conversation and I think for a week almost hushed the Missouri Question out of Congress there it still occupies our great rulers and we are likely to be honoured with their company half the Summer which will add greatly to the heat and not much to the enjoyment of your affectionate Mother
				
					L C A—
				
				
			